                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


    UNITED STATES OF AMERICA                     *
                                                 *
         v.                                      *    CRIMINAL NO. DKC-20-139
                                                 *
    ANDRE RICARDO BRISCOE,                       *    REDACTED
        aka “Poo”                                *
                                                 *
                Defendant.                       *
                                              *******

                     GOVERNMENT’S OPPOSITION TO
        DEFENDANT’S MOTION TO STRIKE THE CRIMINAL INFORMATION

        On Friday, May 22, 2020, federal law enforcement agents arrested defendant Andre

Ricardo Briscoe, a/k/a “Poo,” on a criminal complaint and an accompanying arrest warrant signed

two days earlier by U.S. Magistrate Judge Charles B. Day. The complaint charged Briscoe with

conspiracy to distribute 100 grams or more of heroin in violation of 21 U.S.C. § 846, and with

possession with intent to distribute 100 grams or more of heroin in violation of 21 U.S.C. § 841.

Briscoe was brought before this Court and had his initial appearance that same day.

        The following Tuesday, May 26, 2020, the United States Attorney’s Office filed a criminal

information charging Briscoe with those same violations, and also with unlawful possession of a

firearm by a person previously convicted of a felony pursuant to 18 U.S.C. § 922(g)(1). This

information was filed to toll the possible running of the five-year statute of limitations applicable

to these offenses, which had a core of criminal conduct that occurred sometime between 8:30 a.m.

on May 27, 2015, and shortly after midnight on May 28, 2015.1 At the time the government filed

the information against Briscoe, it was not possible to obtain an indictment: as a result of the


1
  To be clear, the government does not concede that May 27, 2020, was the limitations date as to
all of the pending charges, but anticipates the defense will certainly argue that it was.
COVID-19 pandemic and the subsequent shutdown orders issued by Maryland Governor Larry

Hogan and the Standing Orders of this Court, all grand juries have been suspended in this district

since approximately March 13, 2020.

       Briscoe now moves to strike the information, asserting that it does not comply with Federal

Rule of Criminal Procedure 9 because the government did not obtain an arrest warrant or summons

in connection with the filing and, further, that it does not comply with Federal Rule of Criminal

Procedure 7(b) because he has not waived his right to indictment. He is wrong on both grounds.

       Although Rule 9 mandates that the Court “must issue a warrant” (or a summons) if an

affidavit accompanying the warrant establishes the existence of probable cause, in this case such

a request was unnecessary, and would have been redundant, given that probable cause had already

been established by the agent’s affidavit submitted to Magistrate Judge Day six days earlier, and

the defendant had already been arrested and had his initial appearance based upon those papers.

Nor is there anything untoward or improper about filing an information without the simultaneous

submission of an affidavit because “the probable cause determination is not a constitutional

prerequisite to the charging decision.” Gerstein v. Pugh, 420 U.S. 103, 125 n.26 (1975).

       Rule 7(b) likewise “does not forbid filing an information without a waiver; it simply

establishes that prosecution may not proceed without a valid waiver.” United States v. Burdix-

Dana, 149 F.3d 741, 742 (7th Cir. 1998) (emphasis added). Put differently, while the “absence of

a valid waiver . . . bars acceptance of a guilty plea or a trial on the relevant charges,” absence of a

waiver does not “make the filing of the information a nullity.” Id. Instead, the filed information

will suffice, for example, to toll a statute of limitations (as the government, if necessary and at the

appropriate juncture, will argue it does here). Id. at 742-43. In short, Rule 7(b) provides no basis

to strike the information.




                                                  2
        Finally, the Federal Rules of Criminal Procedure empower the Court to “strike” from an

information only “surplusage,” nothing more. Fed. R. Crim. P. 7(d). The defendant’s arguments,

which seek to invalidate a charging document in its entirety and to deprive it of any legal force, in

fact seek the remedy of dismissal. The defense is trying to re-characterize its desired remedy

because 18 U.S.C. § 3288 provides that, if an information is dismissed “for any reason after the

period prescribed by the applicable statute of limitations has expired,” the government then has

six months from the date of dismissal (or, if no regular grand jury is in session at the time of

dismissal, within six calendar months of the date the next regular grand jury is convened) to seek

a new indictment, which would “not be barred by any statute of limitations.” 18 U.S.C. § 3288.

The defense’s effort to recast what is clearly a motion to dismiss as a motion to strike attempts to

circumvent the clear and direct language of that statute—and of Congress’s intent in enacting that

provision—by obtaining an order that “strikes” the information, rather than one that dismisses it.

        The Court should reject the defense’s gamesmanship and deny its motion to strike. The

Court of course may subsequently consider whether dismissal of the information is justified based

upon the submission by the defense of a properly framed motion that seeks the appropriate form

of relief.

                                  FACTUAL BACKGROUND




                                                 3
4
                                  PROCEDURAL HISTORY

       On Wednesday, May 20, 2020, the Honorable Charles B. Day signed a criminal complaint,

supported by an affidavit of probable cause signed by ATF Special Agent Javon Weaver, charging

the defendant with conspiring between April 2015 and May 27, 2015, to distribute and possess

with the intent to distribute 100 grams or more of heroin, in violation of 21 U.S.C. § 846, and on

or about May 27, 2015, possessing with the intent to distribute 100 grams or more of heroin, in

violation of 21 U.S.C. § 841. 20-mj-1328-CBD (under seal). An arrest warrant was signed the

same day. The defendant was arrested two days later on Friday, May 22, 2020. At that time, after

waiving his Miranda rights, the defendant made a full confession to the drug conspiracy.2




                                                                           3



       On Tuesday, May 26, 2020, the government filed a criminal information charging Briscoe

with conspiring from March to June 2015 to distribute and possess with the intent to distribute 100

grams or more of heroin and, on May 27, 2015, possessing with the intent to distribute 100 grams

or more of heroin and a firearm he was prohibited from having as a result of a felony conviction.


2
  The government provided the audio recording of the defendant’s statements to the defense and
the recording is available to the Court upon request.
3




                                                5
Crim. Case No. DKC 20-00139 (ECF 1). Defense counsel was provided with an electronic copy

of the information the same day.

       On Monday, June 1, 2020, following a video hearing, the Honorable J. Mark Coulson

detained the defendant pending trial finding he was a danger to the community. ECF 4. At the

end of the hearing, the government raised the need to arraign the defendant on the criminal

information. Defense counsel objected that no arraignment should be held because the defendant

had not received personal service of the information.

       On Friday, June 5, 2020, the defendant was set for a preliminary hearing on the criminal

complaint. Prior to the video hearing, the defendant was provided, in person, with a paper copy

of the information. He was also provided an opportunity to consult with counsel. At the outset of

the hearing, the Honorable Thomas M. DiGirolamo asked the parties if the defendant should first

be arraigned on the information. The government agreed that he should. The defendant, however,

declined to consent to a video arraignment on the information despite acknowledging that the

defendant had the paperwork available, it was only five pages in length, and two of the three

charges included in it were the same as those advanced in the complaint upon which the defendant

was arrested. Consequently, the parties proceeded to a preliminary hearing on the complaint.

Judge DiGirolamo found probable cause to bind the defendant over on those charges and

specifically found probable cause to believe the defendant had knowingly participated in a

conspiracy to distribute and possess with the intent to distribute 100 grams or more of heroin

between March and June 2015, and had knowingly possessed with the intent to distribute 100

grams or more of heroin on May 27, 2015.

       On the following Monday, June 8, 2020, the defendant filed this motion to strike the

information.




                                                6
                                 THE LEGAL FRAMEWORK

       There are at least two constitutional provisions, two Federal Rules of Criminal Procedure,

and two statutory provisions relevant to the defendant’s motion. They include, in pertinent part:

      The Fourth Amendment, which guarantees that “no warrants shall issue, but upon
       probable cause, supported by oath or affirmation.”

      Federal Rule of Criminal Procedure 9, which provides that “[t]he court must issue a
       warrant—or at the government’s request, a summons—for each defendant . . . named in an
       information if one or more affidavits accompanying the information establish probable
       cause to believe that an offense has been committed and that the defendant committed it.

       Rule 9 recognizes and protects the Fourth Amendment’s guarantee by requiring, in the
       event a defendant is arrested or summonsed on an information, the restriction on the
       defendant’s liberty has been supported by an oath or affirmation establishing probable
       cause to believe the defendant committed the crimes charged thereby.

      The Fifth Amendment, which guarantees that “[n]o person shall be held to answer for a
       capital, or otherwise infamous crime, unless on a presentment or indictment of a Grand
       Jury.”

      Federal Rule of Criminal Procedure 7, which provides:

           o (a)(1)(B) that “An offense (other than criminal contempt) must be prosecuted by an
             indictment if it is punishable . . . by imprisonment for more than one year,” but also
             recognizes that,

           o (b) “[a]n offense punishable by imprisonment for more than one year may be
             prosecuted by information if the defendant—in open court and after being advised
             of the nature of the charge and of the defendant's rights—waives prosecution by
             indictment ”

       Rule 7(a) and 7(b) serve to protect a defendant’s Fifth Amendment right in felony cases to
       prosecution on an indictment returned by a grand jury, but also recognize that right can be
       waived.

      Title 18, United States Code Section 3282, which states: “Except as otherwise expressly
       provided by law, no person shall be prosecuted, tried, or punished for any offense, not
       capital, unless the indictment is found or the information is instituted within five years next
       after such offense shall have been committed.”

       Section 3282 protects a defendant’s ability to present a defense by requiring that criminal
       charges of the character of those here be filed within five years of the date of the offense.




                                                 7
      Title 18, United States Code Section 3288, which provides: “Whenever an indictment or
       information charging a felony is dismissed for any reason after the period prescribed by
       the applicable statute of limitations has expired, a new indictment may be returned in the
       appropriate jurisdiction within six calendar months of the date of the dismissal of the
       indictment or information, . . . , or, if no regular grand jury is in session in the appropriate
       jurisdiction when the indictment or information is dismissed, within six calendar months
       of the date when the next regular grand jury is convened, which new indictment shall not
       be barred by any statute of limitations. This section does not permit the filing of a new
       indictment or information where the reason for the dismissal was the failure to file the
       indictment or information within the period prescribed by the applicable statute of
       limitations, or some other reason that would bar a new prosecution.”

       Section 3288 ensures that whenever an indictment or information is dismissed for any
       reason, the government has a six month grace period to obtain new charges, provided the
       dismissal was for a reason that is capable of being cured. In other words, § 3288 permits
       the government, upon dismissal, six months to do that which it always had a right to do in
       the first place.

       The government’s actions in this case give effect to all of these provisions and is prohibited

by none.

                                           ARGUMENT

       The defendant raises two grounds as a basis for striking the information: first, because it

does not comply with Federal Rule of Criminal Procedure 9, which the defendant says requires the

government to obtain an arrest warrant or summons upon filing; and, second, because the

defendant says it does not comply with Federal Rule of Criminal Procedure 7(b), which absent a

waiver prohibits prosecution of a felony by information.

       Neither of these Rules was contravened by the filing of the information here. The

defendant’s motion to strike should be denied.




                                                  8
   I.      Rule 9 Does Not Require the Government to Obtain an Arrest Warrant or
           Summons, or to Submit an Affidavit to the Court, in Connection with the Filing
           of an Information.

        Rule 9 states in relevant part:

        The court must issue a warrant—or at the government’s request, a summons—for
        each defendant named in an indictment or named in an information if one or more
        affidavits accompanying the information establish probable cause to believe that an
        offense has been committed and that the defendant committed it.

(emphasis added). By its own terms this Rule requires the court to act—that is to issue a warrant

or a summons—“if” the government submits an affidavit accompanying the information that

establishes probable cause to believe the defendant committed the crimes charged. The Rule does

not require the government to request such warrant or summons. Rather, consistent with the Fourth

Amendment’s mandate, Rule 9 requires only that any restraint on a defendant’s liberty effectuated

by an arrest warrant or summons issued on an information be supported by an affidavit establishing

probable cause.

        To the extent that principle has any relevance to these proceedings, it has been satisfied.

Here, the court issued an arrest warrant for the defendant on the criminal complaint that was

supported by a sworn affidavit. Three different federal magistrate judges found that affidavit (and,

with respect to the preliminary hearing, additional testimony and evidence presented) established

probable cause for the crimes alleged. Upon lawfully securing the defendant’s presence in front

of this Court, the government was not required by Rule 9, four days later, to go to the facility

where Briscoe was housed—in the custody of the federal government—and arrest him again. Nor

was the government required to obtain a summons for his arraignment. A summons is nothing

more than an alternative means of securing the Court’s jurisdiction over the defendant, which had

already been obtained.




                                                 9
         Moreover, even if Rule 9 did require the government to seek the issuance of a warrant or

summons (which it does not), nothing in Rule 9 indicates that a criminal information is rendered

generally defective by virtue of the absence of a warrant or summons. The information was filed

and properly provided notice to the defendant of the institution of criminal charges against him

(although, of course, as a practical matter he had notice as of his arrest four days earlier). No

warrant or summons was needed or required under the circumstances presented here. In short,

Rule 9 does not provide a basis to grant the defendant’s motion.

   II.      Rule 7 Does Not Prohibit the Government from Instituting Charges by Filing an
            Information Without a Waiver, Although the Government Must Subsequently
            Either Secure a Waiver or Proceed by Indictment in Order to Prosecute Charges
            to a Conclusion.

         Rule 7(b) likewise does not support the defendant’s motion to strike. Rule 7(b) states that:

“An offense punishable by imprisonment for more than one year may be prosecuted by information

if the defendant—in open court and after being advised of the nature of the charge and of the

defendant's rights—waives prosecution by indictment.”

         But Rule 7(b)’s prohibition on prosecution of a felony by information, absent a waiver,

must be distinguished from the institution of felony charges by the filing of an information.

Section 3282 of Title 18 provides the statute of limitations for most (non-capital) felony offenses.

It provides:

         Except as otherwise expressly provided by law, no person shall be prosecuted, tried,
         or punished for any offense, not capital, unless the indictment is found or the
         information is instituted within five years next after such offense shall have been
         committed.

(emphasis added). The Seventh Circuit in United States v. Burdix-Dana, 149 F.3d 741 (1998),

cert. denied, 525 U.S. 1180 (1999), explained the distinction between these two provisions, and

upheld the government’s determination to institute a felony offense—without a waiver—by filing




                                                 10
a criminal information, but to ultimately prosecute the defendant by an indictment returned after

the statute of limitations had passed.

        In Burdix-Dana, the government on February 20, 1997, filed a criminal information

charging the defendant with filing a false, fictitious, or fraudulent claim upon the United States

Treasury, an offense with a five year statute of limitations as reflected in 18 U.S.C. § 3282. Id. at

742. The information alleged that the offense had occurred on February 24, 1992. Id. Twelve

days later, on March 4, 1997, a grand jury returned an indictment for the same offense. Id. On

March 13, 1997, the government moved voluntarily to dismiss the information, and that motion

was granted the next day. Id. The defendant subsequently moved to dismiss the indictment

arguing it was untimely. Id. The district court denied the motion and the defendant appealed. Id.

        On appeal, the Seventh Circuit considered “whether filing an information with the district

court is sufficient to ‘institute’ the information as that language is used in the statute of limitations,

18 U.S.C. § 3282.” Id. The defendant urged the court to “equate ‘institute’ with the ability to

proceed with a prosecution” and therefore to hold that “in a felony proceeding, an information is

not ‘instituted’ until the defendant has waived her right to an indictment and prosecution may

proceed.” Id. The Seventh Circuit declined to do so, holding instead that “Rule 7(b) does not

forbid filing an information without a waiver; it simply establishes that prosecution may not

proceed without a valid waiver.” Id. Accordingly, although the court “recognize[d] that the

absence of a valid waiver of prosecution by indictment bars the acceptance of a guilty plea or a

trial on the relevant charges,” it did not “believe the absence of this waiver makes the filing of an

information a nullity.” Id. The Seventh Circuit explained that nothing in the statutory language

of § 3282 required a prosecution to be instituted before the expiration of the five year period;

rather, an indictment must be found or an information instituted before that time. Id. at 743. Thus,




                                                   11
the Seventh Circuit concluded “that the filing of the information is sufficient to institute it within

the meaning of 18 U.S.C. § 3282.” Id.

       The Seventh Circuit’s conclusion was premised in part on an earlier decision of the Tenth

Circuit in United States v. Cooper, 956 F.2d 960 (1992), and both have been followed by several

district court cases.4 In Cooper, the Tenth Circuit considered whether an information that was not

in fact docketed until after the passing of the limitations period, following an arraignment and

guilty plea, was timely. Id. at 960. It held, of course, the information was not. Id. at 963. In

reaching its conclusion the Tenth Circuit rejected the district court’s “misconception” that an

information could not be docketed until the defendant waived her right to indictment in open court,

concluding: “Rule 7(b) does not prohibit the filing of an information in the absence of waiver of

indictment by the defendant. Instead, the rule proscribes prosecution without waiver. Therefore,

the information could have been filed within the period of limitations, thus providing a valid basis

for the prosecution.” Id. at 962-63.

       A few years later, in United States v. Watson, 941 F. Supp. 601 (1996), a district court in

the Northern District of West Virginia considered a slightly different scenario: The defendant in

Watson entered into a written agreement with the government that anticipated a waiver of


4
  See, e.g., United States v. Marifat, 2018 WL 1806690 (E.D. Cal. Apr. 17, 2018) (where an
information was timely filed, and the defendant waived indictment and pled guilty, the withdrawal
six years later of the guilty plea did not render subsequent indictment by the government untimely;
although the plea was invalid, the filing of the information timely instituted the charges and § 3288
permitted the government a grace period to file an indictment); United States v. Stewart, 425 F.
Supp. 2d 727 (E.D. Va. 2006) (“accept[ing] the distinction between filing a criminal information
for the purposes of tolling the statute of limitations—an affirmative defense and not a
constitutional right—and accepting a waiver of indictment for the purposes of actually prosecuting
the defendant”); United States v. Hsin-Yung, 97 F. Supp. 2d 24, 28 (D.D.C. 2000) (filing of an
information without a waiver for venue purposes does not nullify a subsequently filed indictment
because the filed information is a “legitimate charging document[]”); but see United States v.
Machado, 2005 WL 2886213 (D. Mass. Nov. 3, 2005) (information did not toll statute of
limitations unless accompanied by valid waiver of indictment).


                                                 12
indictment and a plea to an information. Id. at 601. Although the information was filed prior to

the passing of the statute of limitations, the Rule 11 hearing was not set to occur until after the

limitations date had passed. Id. at 602-03. At the time of the hearing, the defendant advised the

court that he no longer intended to waive his right to indictment, and then argued that the statute

of limitations had run. The court, relying on Cooper, reasoned that “the filing of the information,

and not the Rule 7(b) waiver of indictment, is the event critical to tolling the applicable limitations

period,” and held that an “information is ‘instituted’ when it is filed with the clerk of court.” Id.

at 603.

          The conclusion of these courts that the “institution” of an information is distinct from its

use in ultimately proceeding to the conclusion of a prosecution is consistent with the well-

established line of cases holding that an indictment is “found” when returned by the grand jury,

and not upon its unsealing or the defendant’s initial appearance upon it. See, e.g., United States v.

Thompson, 287 F.3d 1244, 1249-51 (10th Cir. 2002) (analogizing the filing of an information

upheld in Burdix-Dana to the indictment context and holding “an indictment is ‘found’ under 18

U.S.C. § 3282 when the grand jury votes to indict the defendant and the foreperson subscribes the

indictment as a true bill”); United States v. Srulowitz, 819 F.2d 37, 40 (2d Cir. 1987) (unless a

defendant can show actual prejudice resulting from a sealing order, “[f]or the purpose of tolling

the statute of limitations, an indictment is ‘found’ when it is returned by the grand jury and filed”);

United States v. Ramey, 791 F.2d 317, 320 (4th Cir. 1986) (“An indictment returned in open court

within the time allowed under the criminal statute of limitations, 18 U.S.C. § 3282, as was the

indictment in this case, is a timely indictment.”). Although these later proceedings are surely




                                                  13
necessary to proceed with the prosecution of the defendant, the charges are found under § 3282 on

the date when the indictment is returned.5

       In light of the foregoing authority, there is no basis under Rule 7(b) to grant the defendant’s

motion to strike. The filing of the information to toll the statute of limitations was permissible and

appropriate, particularly in light of the extraordinary and unprecedented circumstances that have

resulted in the suspension of all grand juries in this District since approximately March 13, 2020.6

Moreover, unlike a sealed indictment, the information publicly filed here—particularly when

coupled with the criminal complaint and the detailed 12-page affidavit upon which it was based—

provided the defendant with notice of the nature and factual basis of the charges brought against

him, thereby enabling him to proceed in the preparation of his defense.

       That is not to say the defendant is without recourse to exercise his constitutional right, as

recognized in Rule 7(b), to demand that the prosecution against him proceed upon indictment. He

was and is free to move the Court for dismissal of the information on the basis of his refusal to


5
 This is so even though, in the context of a sealed indictment, the defendant typically does not
have notice of the charges filed against him.
6
  The Court is no doubt aware of the extraordinary circumstances that have been in place in this
District, and throughout the country, since the onset of the COVID-19 pandemic. Grand Jury
proceedings (along with numerous other criminal proceedings) have been suspended since March
13, 2020. See Standing Orders 2020-03 (Second Amended) through 2020-12. In this situation,
the government charged the instant matter in a way that was not only permitted by the law (as
discussed in Burdix-Dana and the other cited cases), but was appropriate given the unprecedented
circumstances. Indeed, even during the Civil War, which witnessed armed struggle in the streets
of Baltimore a few blocks from the federal court house, grand juries continued to meet. See
Jonathan W. White, Forty-Seven Accounts Eyewitness Accounts of the Pratt Street Riot and its
Aftermath, 106 MARYLAND HISTORICAL MAGAZINE 70 (Spring 2011) (discussing and quoting
testimony taken during the Federal grand jury investigation of the April 1861 Pratt Street riot
during the sessions of the grand juries that met in the summer and fall of 1861). Nonetheless, as
contemplated by the Court’s Standing Order No. 2020-21 (issued June 17, 2020), the government
anticipates it will not be long before an indictment could be returned against the defendant. If, at
the time, the information remains pending, then the government will argue under well-established
law that the indictment relates back to the filing of the information for statute of limitations
purposes. See, e.g., United States v. Snowden, 770 F.2d 393, 398 (4th Cir. 1985).


                                                 14
waive indictment. If granted, that dismissal would be for a reason other than the untimely filing

of charges (indeed, the defendant’s motion does not even suggest the information was untimely

filed). Consequently, upon such dismissal, the government will be permitted under § 3288 to do

that which it was always entitled to do—bring the charges against the defendant via an indictment

returned within six months of dismissal or, if no regular grand jury is sitting within that period,

within six months of the date it is next convened. Accord Watson, 941 F. Supp. at 604 n.5 (the

defendant’s refusal to waive indictment “might indeed compel the Court to dismiss the

information,” but under § 3288 “his subsequent indictment on the charges contained in the [timely

filed] information would not be barred”); cf. Burdix-Dana, 149 F.3d at 743 (rejecting the

defendant’s argument that “equating ‘instituted’ with ‘filed’ and then applying 18 U.S.C. § 3288”

allows “prosecutors to file an information, wait indefinitely, then present the matter to a grand jury

well beyond the statute of limitations but within six months of the dismissal” because that scenario

arises only if the defendant “waits indefinitely” “to pursue dismissal on her own behalf”).

       In an effort to circumvent both the express language and clear intent of § 3288, the

defendant has instead tried to resort to artful pleading by moving to strike the information, rather

than seeking its dismissal. Federal Rule of Criminal Procedure 7(d) authorizes a court to “strike”

only “surplusage” in an indictment or information. See also United States v. Williams, 445 F.3d

724, 733 (4th Cir. 2006) (“a motion to strike surplusage from the indictment should be granted

only if it is clear that the allegations are not relevant to the charge and are inflammatory and

prejudicial”). The defendant has cited no case in which an entire charging instrument has been

“stricken” from the docket. The reason for the dearth of authority on this point is because it is not




                                                 15
permitted. If the defendant truly wishes to invoke his right to prosecution by indictment, then he

must do so by means of a motion to dismiss.7

                                          CONCLUSION

       For the foregoing reasons, the defendant’s motion must be denied.


                                                       Respectfully submitted,

                                                       Robert K. Hur
                                                       United States Attorney

                                                                  /s/_______________
                                                       Dana J. Brusca
                                                       Michael C. Hanlon
                                                       Assistant United States Attorneys

                                                       36 S. Charles Street
                                                       Baltimore, Maryland 21201
                                                       (410) 209-4800




7
  Particularly in light of his full confession and the uncertainty of the grand jury’s next session, the
defendant may yet determine to waive his right to indictment and proceed to trial. Indeed, even
were the Court to dismiss the information, the defendant would presumably be held detained on
the pending criminal complaint. Cf. Fed. R. Crim. P. 12(g) (permitting the court to detain a
defendant even after dismissal until a new charging instrument is filed).


                                                  16
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this 22nd day of June 2020, a redacted copy of the foregoing
was served via ECF on all counsel of record and that a fully unredacted copy of the filing was
served on Teresa Whalen, Esq. via email.


                                                          ____________/s/______________
                                                          Dana J. Brusca
                                                          Assistant United States Attorney




                                              17
